Exhibit 10.1

[Company letterhead]

December     , 2006

Via Hand Delivery

[Name]

 

  Re: Change in Control Payment

Dear [Name]:

Reference is made to Section 3 of your Change in Control Agreement entered into
on [            ], 2006 (the “Change in Control Agreement”), pursuant to which
you are entitled to receive certain payments and benefits as described in
Sections 3.1.1, 3.1.2. and 3.1.3 of the Change in Control Agreement, in the
event you are terminated by the Company without Cause or if you resign for Good
Reason during the period commencing on the 30th day immediately preceding a
“Change in Control” and ending on the first anniversary of the Change in Control
(hereinafter referred to as the “Change in Control Payment”). The purpose of
this letter is to memorialize your agreement with the Company, as authorized by
the Compensation Committee of our Board, to vary the application of Section 3 of
your Change in Control Agreement. Except as otherwise noted herein, capitalized
terms used herein shall have the same meaning as is set forth in your Change in
Control Agreement.

Specifically, your right to receive the Change in Control Payment will be
triggered solely upon the occurrence of a Change in Control, and you will no
longer be required to experience a termination of employment as an additional
condition to trigger such payment.

The changes to your Change in Control Agreement, as described herein, are being
made pursuant to and in accordance with the new rules governing non-qualified
deferred compensation as promulgated under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). Specifically, certain transition relief
provided under the proposed regulations to Section 409A of the Code permits
modifications to be made to the timing and form of certain payments subject to
Section 409A of the Code (i.e., the Change in Control Payment) during calendar
year 2006, to the extent the time and form of such payments are payable, but for
the modification, after calendar year 2006.

Except as otherwise expressly modified under this letter, all other terms and
conditions of your Change in Control Agreement shall continue in full force and
effect.

This letter merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature regarding the Change in Control
Payment and may not be changed or modified, except by an agreement in writing
signed by you and an authorized representative of the Company.



--------------------------------------------------------------------------------

Intended to be legally bound, please acknowledge that this letter reflects our
agreement by signing in the space provided below and returning the original to
me.

 

Sincerely,

 

 

[Name] [Title]

Acknowledged and agreed on

this      day of December, 2006:

 

 

[Name]